RICHARDSON V. OWENS-CORNING



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-05-384-CV



LASHUN RICHARDSON,	APPELLANT

REPRESENTATIVE OF THE ESTATE

OF WILLIE RICHARDSON, DECEASED



V.



OWENS-CORNING FIBERGLAS 	APPELLEES

CORPORATION, ET AL.	



------------



FROM THE 
153RD DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant LaShun Richardson, Representative of the Estate of Willie Richardson, Deceased, is attempting to appeal the trial court’s order granting his counsel’s motion to withdraw.
(footnote: 2)  On April 12, 2006, we notified appellant, in accordance with rule of appellate procedure
 42.3(a), that this court may not have jurisdiction over this appeal because it appears that the order is not a final judgment or an appealable interlocutory order.  We stated that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court, on or before April 24, 2006, a response showing grounds for continuing the appeal.  Appellant has not filed a response.

Appellate courts have jurisdiction over appeals from interlocutory orders only if expressly provided by statute.  
Stary v. DeBord
, 967 S.W.2d 352, 352-53 (Tex. 1998).  Appellant has not directed us to, nor have we found, any statute allowing him to appeal the trial court’s order.  
See, e.g.
, 
Tex. Civ. Prac. & Rem. Code Ann.
 § 51.014 (Vernon Supp. 2005) (providing for appeal of certain interlocutory orders).  Because there is no final judgment or appealable interlocutory order, we dismiss the appeal for want of jurisdiction.  
See
 T
EX
. R. A
PP
. P. 42.3(a), 43.2(f). 



PER CURIAM

PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DELIVERED: June 15, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:This case involves numerous plaintiffs and defendants, but none of the other plaintiffs has appealed, nor does appellant’s issue appear to involve any of the defendants.  For convenience’ sake, we have adopted the caption style used in the trial court for appellees/defendants.